987 A.2d 638 (2009)
Ronald GONTARCHICK, Susan Ann Gontarchick, his Wife; Marlin Reed, Mary Jane Reed, his Wife; and Matthew Reed, their Son, Petitioners
v.
CITY OF POTTSVILLE, Respondent.
No. 18 MAL 2009
Supreme Court of Pennsylvania.
December 17, 2009.

ORDER
PER CURIAM.
AND NOW, this 17th day of December, 2009, the Petition for Allowance of Appeal is GRANTED. The issue, as stated by Petitioner, is:
Whether the Commonwealth Court opinion and order departs from the accepted and usual course of judicial proceedings in matters of statutory construction?